           Case 8:19-cr-00061-JVS Document 64 Filed 08/26/19 Page 1 of 1 Page ID #:996

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    August 26, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X              X



 Proceedings:        1. MOTION TO COMPEL DISCOVERY [50]
                     2. STATUS CONFERENCE RE TRIAL DATE

      Cause is called for hearing with the defendant, his counsel and counsel for the
Government present. Receiver Jack Reitman is also present. The Court’s tentative ruling is
issued. Motion is argued. The Court orders that the tentative ruling DENYING motion shall
become the order of the Court. (Separate order to issue).

        Court and counsel confer re trial date. The Court sets the trial for May 19, 2020 at 8:30
a.m. The defendant waives his time for speedy trial. Counsel shall submit a proposed speedy
trial order along with a stipulation regarding deadlines and hearings, including the pretrial
conference date.

         Status Conference set for September 18, 2019 at 8:30 a.m. remains on calendar.




                                                                                                              :       15

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
